Gerrard, J.,
concurring in the result.
I have a markedly different view of what the record establishes about the respondent’s conduct, but given the discrepancy between what was charged and what was proved, I reluctantly concur. The operative formal charges in the instant case charged Petersen with violations of Canon 1, DR 1-102(A)(1) (violation of disciplinary rule); DR 1-102(A)(4) (conduct involving dishonesty, fraud, deceit, or misrepresentation); and Canon 7, DR 7-102(A)(5) (knowingly making false statement of law or fact). Petersen’s failure to supervise and control the activities of his employees, amply established by the evidence, was negligent and bordered on incompetent, but does not fall within the scope of the allegations or disciplinary rules set forth in the formal charges.
Only those matters which are specifically charged in the complaint in a disciplinary proceeding can be considered. See State ex rel. Nebraska State Bar Assn. v. Leonard, 212 Neb. 379, 322 N.W.2d 794 (1982). See, also, State ex rel. NSBA v. Kirshen, 232 Neb. 445, 441 N.W.2d 161 (1989) (referee’s finding that respondent should be disciplined for failing to supervise employees was error where attorney was not charged with such failure). Had the formal charges specifically accused Petersen, by virtue of his failure to supervise his employees, of engaging in conduct adversely reflecting on his fitness to practice law, see DR 1-102(A)(6), then the result of this proceeding might have been different.
*798Petersen’s poor management of his office and inadequate supervision of Samp, his office manager, could, potentially, subject him to discipline. That Petersen should escape discipline in this proceeding is due solely to the fact that the operative formal charges against him did not raise the issue of Petersen’s failure to supervise the conduct of his employees, or charge Petersen with violation of a disciplinary rule pursuant to which such conduct could be punishable.
In his analysis, the referee found that “ [Petersen]’s violations arose from disregard for the sanctity of client funds and unprofessional and sloppy office procedures. [Petersen] encouraged office practices which showed no respect for the meaning of a signature, whether it was his or [others].” I agree with the referee’s view of the evidence.
The record establishes, beyond reasonable dispute, that Petersen’s office management practices were inappropriate for a member of the bar. The record shows that Petersen’s signature was routinely “ ‘replicated’ ” by his employees on letters and court filings and that Petersen was aware of this practice. Samp also routinely signed Petersen’s name to checks drawn on the firm’s trust account without Petersen’s specific authorization for each transaction. The referee specifically noted that Petersen’s office procedures included the “forgery” of Petersen’s signature on letters and legal documents, “[witnessing” and notarization of clients’ signatures by individuals who were not actually present to observe the clients’ signatures, and “[fjorgery” of Petersen’s signature on checks drawn on the trust account. It was precisely these practices which permitted the issuance of the $500 check to the Petersen Law Office in this case, without verification that the firm was actually entitled to the money.
We have stated that a lawyer’s poor accounting procedures and sloppy office management are not excuses or mitigating circumstances in reference to commingled funds. Kirshen, supra. An attorney has a duty to supervise the conduct of his or her office and may not escape responsibility to clients by blithely contending that any shortcomings are solely the fault of an employee. See id. We have held that a lawyer is ultimately responsible for the conduct of his or her employees and associates in the course of the professional representation of the client. Id.
*799While Petersen in the instant case may have directed Samp to “find the paperwork” relating to the check at issue, Samp’s issuance of that check without finding the paperwork was a direct result of established office procedures of which Petersen was aware and which Petersen permitted and even encouraged.
I am convinced, based on the record presented, that Petersen’s behavior was inexcusable and may have been unethical. I concede, however, that Petersen’s failure to supervise the unacceptable behavior of his employees does not prove, by clear and convincing evidence, any of the disciplinary rule violations that were alleged in the formal charges against him. Thus, I reluctantly concur in the result.
Miller-Lerman, J., joins in this concurrence.